Title: From Alexander Hamilton to Nathaniel Appleton, 27 September 1791
From: Hamilton, Alexander
To: Appleton, Nathaniel



Treasury DepartmentSept. 27. 1791.
Sir

You observe in your letter of the first instant which did not strike me on the first perusal, or it would have been sooner noticed, that “you think it probable the sum remitted will be sufficient for the payment of the next quarter’s interest, though it must be matter of conjecture only till the close of the loan.”
The last clause leads me to conclude, that you have misapprehended a late instruction of the Comptroller, directing you to continue to receive subscriptions to the several loans to the end of the month. But this was not meant to alter the preceding instruction, to close your books as to transfers fourteen days previous to the termination of each quarter, and to make up your dividends of interest according to the then state of the stock on your books. Any deviation from this rule will necessarily interfere with the punctuality of payment, and with the order of the business, and will be particularly unfortunate.
With consideration, I am, Sir   Your obedient servant
Alexander Hamilton Nathaniel Appleton Esq.Commissioner of LoansMassachusetts.
